PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer. Claimant seeks $576.00 to correct the amount of the annual incremental salary increase which he received for fiscal years 1985 through 1989 pursuant to West Virginia Code Chapter 5, Article 5, Sections 1 and 2. The increment increase was based upon an inaccurate number of years as respondent did not calculate the increment increase was based upon an inaccurate number of years as respondent did not calculate the increment increase upon the actual number of eligible years accrued by claimant during his employment with the West Virginia Housing and Development Fund. Respondent has not paid the claimant for same. The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal years with which these payments could have been paid.
In view of the foregoing, the Court makes an award in the amount of $576.00.
Award of $576.00.